DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 22-24 and 26-31 are necessitated by Applicant’s amendment filed on Feb. 9, 2021. In particular, claim 22 has been amended to contain limitations regarding moiety R2. Therefore, claim 22 and claims 23-24 and 26-28 which ultimately depend on amended claim 22 are now different in scope from what they were at the time of the preceding Office action. Claims 29-31 are newly presented. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-31 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 22 recites a chemical formula (II) bearing moiety R1 which is selected from a group including hydrogen and certain organic groups. The claim subsequently recites that moiety R2 is “at the phenol (-OH) position of phenol, monomethoxyphenol, or dimethoxyphenol”.
When the chemical formula (II) is taken to represent phenol, monomethoxyphenol, or dimethoxyphenol, each of these compounds will have a hydrogen in the position para to hydroxy group; this position corresponds to the moiety R1 of chemical formula (II).
The claim thus recites a group from which moiety R1 is selected which includes certain organic groups, and then the claim recites compounds for which the moiety R1 must be hydrogen. Because of these conflicting recitations regarding the scope of moiety R1, the claim does not set forth the scope of the chemical formula (II) with reasonable clarity.
Claims 23-31 are ultimately dependent upon independent claim 22, and because they do not remedy the deficiency of claim 22, they are rejected on the same ground.


Claim Rejections – 35 U.S.C. § 103

Claims 22-26 and 28-31 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2014/0275435 A1 (herein “Holmberg”) in view of US Patent No. 5,141,790 (herein “Calhoun”).
As to claim 22-24, 26, and 28-31: Holmberg describes bio-based block polymers that are useful for pressure-sensitive adhesives (see the abstract). Holmberg describes an example of a polymer (see example 6 in ¶ [0058]) comprising two glassy bio-based end blocks (see PMV) of the monomer methacrylated vanillin and a midblock of the monomer lauryl methacrylate.
Holmberg does not specifically disclose an article comprising the adhesives disposed over a substrate.
Calhoun describes repositionable pressure-sensitive adhesive tapes (see the abstract). The tapes comprise a layer of a pressure-sensitive adhesive bonded to a backing (see col. 5, ll. 24-28 and Fig. 1).
In light of Holmberg’s disclosure of pressure sensitive adhesives, one of ordinary skill in the art would have merely exercised ordinary creativity by using a known method of making a pressure sensitive adhesive product such as a tape. One of ordinary skill in the art would have been motivated to use Holmberg’s pressure sensitive adhesive to make a tape according to Calhoun’s disclosure in order to make a pressure sensitive adhesive tape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Holmberg’s pressure sensitive adhesives including the aforementioned triblock copolymer to make a pressure sensitive adhesive tape in which the pressure sensitive adhesive is disposed over a backing.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Holmberg in view of Calhoun, as set forth above, and further in view of Technology of Pressure-Sensitive Adhesives and Products (herein “Benedek”).
As to claim 27: The discussion set forth above regarding Holmberg and Calhoun with respect to base claim 22 is incorporated here by reference. As set forth above, Holmberg and Calhoun suggest an article according to base claim 22. Holmberg does not disclose the presently recited additives.
Benedek describes several aspects of block copolymer-based adhesives. Benedek discloses that tackifier resins are added to adhesives to reduce the melt viscosity and that they have an impact on tack, heat resistance, and processability (see section 3.1.1.3.2 on pp. 3-20 to 3-21).
In light of Benedek, one of ordinary skill in the art would have been motivated to incorporate a tackifier into Holmberg’s adhesive compositions in order to achieve the desired degrees of tack, heat resistance, melt viscosity, and processability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included a tackifier in Holmberg’s adhesive compositions.


Response to Arguments

Applicant’s arguments filed Feb. 9, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.
Applicant argues generally that the previously applied reference to Jullian does not disclose the recited monomers according to formula (II). In light of the amendment of independent claim 22, the rejection over Jullian has been withdrawn, and new grounds of rejection are set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764